Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 4/21/2020 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of 
a plurality of radial support members arranged at or near the distal end and comprising a plurality of keystones arranged side by side to form a ring within the cannula, wherein each radial support member extends radially inward toward a centerline of the cannula to center a surgical tool within the cannula and thereby minimize unintended oscillation and vibration of the surgical tool, as recited in claim 1; or the feature of wherein the trocar assembly includes a plurality of radial support members arranged at or near a distal end of the cannula and comprising a plurality of keystones arranged side by side to form a ring within the cannula, wherein each radial support member extends radially inward toward a centerline of the cannula; extending the surgical tool into the cannula; and engaging an outer surface of the surgical tool against the plurality of radial support members and thereby centering the surgical tool within the cannula and minimizing unintended oscillation and vibration of the surgical tool, as recited in claim 15, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2014/0194822 to Wu, which discloses a trocar assembly (introducer 10; see Figs. 1-5B), comprising: a trocar housing (hub 14) that defines a working chamber (interior of hub 14); a cannula (sheath 12) having a proximal end (12P) and a distal end (12D), wherein the cannula (sheath 12) is coupled to the trocar housing (hub 14) at the proximal end (12P) to facilitate communication between the cannula (sheath 12) and the working chamber (interior of hub 14) (see Fig. 2); and a plurality of radial support members (dampers 32) arranged at or near the distal end (distal-most set of dampers 32; see Figs. 2, 3A-5B); wherein each radial support member (each of dampers 32) extends radially inward toward a centerline of the cannula (sheath 12) to center a surgical tool (medical device 18) within the cannula (sheath 12) (see Figs. 4A-5B) and thereby minimize unintended oscillation and vibration of the surgical tool (medical device is centered and its movement ability dampened, see paragraph 33), but Wu does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783